DETAILED ACTION
Claims 1-44 are under current consideration. 
SEQ ID NO: 3, 7 and 9 were examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is directed to (in part): the immunostimulatory composition of claim 29, wherein the oligonucleotide is “packaged inside the viral vector”. 
This is not clear. Note that this is common language for describing the encapsulation of a substance inside a virus or virus-like particle.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-29 and 31-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Krieg (US 2003/0212026-see attached form 892), Spiller et al. (Blood, 1998-see attached form 892), Kim (US 7408050-see attached form 892), Dahlberg (US 5719028-see attached form 892) and French (PGPUB 2016/0289761-see attached form 892) as further evidenced by Kawasaki and Kawai (Frontiers in Immunology, 2014-see attached form 892). 
The claims are directed to (in part): an immunostimulatory oligonucleotide comprising at least one CpG motif and a 3’ cholesteryl moiety; see instant claim 1.
Krieg describes immunostimulatory nucleic acid compositions and methods thereof; see abstract. See abstract and at least para. 6-9 for teaching the immunostimulatory nucleic acids are T-rich containing poly T sequences and encompass a plurality of CpG nucleic acids. See SEQ ID NO: 305 of this application for providing the sequence set forth by instant SEQ ID NO: 3 which comprising a 3’-terminal sequence comprising a plurality of thymine nucleotides; see instant claims 5-7, 9, 10 and 15. See para. 33-35 disclosing that the immunostimulatory nucleic acid comprises a phosphodiester backbone or linkages; see claim 2. Para. 44 teaches that the CG dinucleotide comprises a phosphorothioate linkage; see claim 3. Para. 49-50 disclose a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a vaccine; see instant claims 26-27, 31 and 52. See para. 51 for disclosing that the mucosal administration of a composition to a subject, including to an oral or nasal surface; see claims 40 and 41. Para. 52 and 221 teaches an embodiment of an antigen may be encoded by a vector and the vector may include a viral vector; see claims 28 and 29. Para. 66 indicates that the subject is human, a dog, fish, pig, etc.; see claims 41-44. Para. 283 discloses nucleic acids associated with a sterol, including a cholesterol. 
Kreig does not explicitly express that the immunostimulatory oligonucleotide comprises a 3’ cholesteryl moiety wherein the moiety is covalently attached to the 3’-terminal nucleotide of the immunostimulatory oligonucleotide via a linker (claims 1 and 4); wherein the immunostimulatory oligonucleotide comprises a 3’ terminal sequence GGGGG and comprises the sequence set forth by SEQ ID NO: 7 (claims 11-14); wherein the linker is a hexanediol or a hexaethylene glycol (claims 16-25); wherein the oligonucleotide and the pharmaceutically acceptable carrier are covalently coupled, including a hapten (claims 32-34); and a method of enhancing the immunogenicity of a TLR9 ligand wherein a cholesteryl moiety is covalently bound to the linker, including a hexanediol linker or a hexaethylene glycol llinker (claims 35-38).
Spiller is cited for teaching the improved intracellular delivery of oligonucleotides and lipophilic conjugation; see at least title. See p. 4739, col. 1 for disclosing that introduction of lipophilic groups into ODN structures will enhance intracellular delivery of ODNs and introduction of a cholesterol at the 3’ end increased cellular uptake by up to 2 orders of magnitude. 
Kim is cited for describing a modified CpG oligodeoxynucleotide (ODN); see abstract. See SEQ ID NO: 3 of this patent which provides the sequence set forth by instant SEQ ID NO: 7; see instant claims 11-14. 
Dahlberg is cited for teaching the coupling of a hapten, including a digoxigenin, to a nucleic acid for its detection via specific antibody; see col. 30, lines 9+.
French is cited for disclosing that linkers hexanediol and hexaethylene glycol are known linkers for oligonucleotides; see para. 60.
Kawaskai and Kawai is cited for disclosing that TLR9 is an intracellular TLR; see p. 1, col. 2.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and modify an immunostimulatory oligonucleotide to comprise a 3’ cholesteryl moiety. One would have been motivated to do so for the gain of enhancing intracellular delivery of immunostimulatory oligonucleotides, allowing for the binding of the immunostimulatory oligonucleotide to intracellular TLR9.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and use known linkers, including hexanediol and hexaethylene glycol, for attaching a 3’ cholesteryl moiety to an oligonucleotide. One would have been motivated to do so for the advantage reducing steric hindrance.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and modify known immunostimulatory oligonucleotides, including that set forth by instant SEQ ID NO: 7, wherein modifications include attaching a 3’ cholesteryl moiety via a linker. One would have been motivated to do so for the gain of enhancing intracellular delivery of the oligonucleotide and reducing steric hindrance using a linker. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and couple a hapten to the immunostimulatory oligonucleotide. One would have motivated to do so for the gain of detecting the oligonucleotide via a specific antibody. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used in the arts; for example, use of known covalent linkers for nucleic acids, attachment of a 3’ cholesteryl moiety to a nucleic acid, hapten covalently coupled to a nucleic acid, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the sequence set forth by SEQ ID NO: 9 is described by the prior art, the sequence is known in the prior art as a primer sequence.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648